DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 312 found in [0055] of originally filed specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 650 found in FIGs. 9 & 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 2, 6, 11 and 14 are objected to because of the following informalities: 
In claim 1, line 4, “both sides” should read “both a first side and a second side”.
In claim 1, lines 6-7, “a first side” should read “the first side”.
In claim 2, line 2, “a plurality of voids” should read “a plurality of second voids”.
In claim 2, line 3, “a second side” should read “the second side”.
In claim 6, line 2, “the sinter cathode” should read “the sintered cathode”.
In claim 10, line 2, “both sides” should read “both a first side and a second side”.
In claim 10, line 5, “a first side” should read “the first side”.
In claim 11, line 2, “a plurality of voids” should read “a plurality of second voids”.
In claim 11, lines 2-3, “a second side” should read “the second side”.
In claim 14, line 2, “the sinter cathode” should read “the sintered cathode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “high” in claim 5 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “dielectric” has been rendered indefinite by the use of the term “high”. For the purpose of examination, the examiner is taking “high dielectric” to read “dielectric”.
The term “high” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “capacitance” has been rendered indefinite by the use of the term “high”. For the purpose of examination, the examiner is taking “high capacitance” to read “capacitance”.
Further regarding claim 8, the phrase "can include" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner is taking “can include” to read “includes”.
Claim 9 recites the limitation “the sintered portion”, in reference to the first occurrence of the limitation in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “includes the sintered portion, with the sintered portion being monolithic” will be read as “includes a sintered portion, with the sintered portion being monolithic”.
The term “high” in claim 13 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “dielectric” has been rendered indefinite by the use of the term “high”. For the purpose of examination, the examiner is taking “high dielectric” to read “dielectric”.
The term “high” in claim 15 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “capacitance” has been rendered indefinite by the use of the term “high”. For the purpose of examination, the examiner is taking “high capacitance” to read “capacitance”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Druding et al (US 7813107 and hereinafter Druding ‘107) in view of O’Phelan et al (US 20040147961 and hereinafter O’Phelan ‘961).
In regards to claim 1, Druding '107 discloses an apparatus, comprising: a capacitor case sealed to retain electrolyte (12 - FIG. 1; Column 5, line 28 & Column 2, Lines 59-60); 
a sintered cathode (40 - FIG. 2; Column 2, Line 51 & Column 9, Lines 9-10) disposed in the capacitor case (described in Column 4, Lines 21-22), the sintered cathode having a serpentine shape defining peaks on both a first side and a second side of the sintered cathode (seen in FIG. 2 and described in Column 6, Lines 61-63, noting 44 & 46 are peaks on both sides of the cathode); 
a sintered anode (20 - FIG. 2; Column 5, Line 57 & Lines 65-67) disposed in the capacitor case (described in Column 4, Lines 21-22), the sintered anode having a shape including a plurality of voids (30 & void outward from lower leftward surface of 18 as see in FIG. 2; Column 5, line 35) shaped and positioned to receive the peaks on the first side (lower leftward side of cathode 40 as seen in FIG. 2) of the sintered cathode (seen in FIG. 2); 
a conductor coupled to the sintered anode (26 & 38 - FIG. 2; Column 5, Line 58 & Column 6, Line 50), the conductor sealingly extending through the capacitor case to a terminal disposed on an exterior of the capacitor case (seen in FIGs. 1 & 2); 
a separator between the sintered anode and the sintered cathode (described in Column 7, Lines 13-16). Druding '107 fails to explicitly disclose a second terminal disposed on the exterior of the capacitor case and in electrical communication with the sintered cathode, with the terminal and the second terminal electrically isolated from one another.
O’Phelan ‘961 discloses a second terminal (104 – FIG. 1; [0147]) disposed on the exterior of the capacitor case (101 – FIG. 1; [0146]) and in electrical communication with the cathode (described in [0150]), with the terminal (103 – FIG. 1; [0147]) and the second terminal electrically isolated from one another (described in [0147]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that a second terminal is disposed on the exterior of the capacitor case and in electrical communication with the sintered cathode, with the terminal and the second terminal electrically isolated from one another, as taught by O’Phelan ‘961, in order to connect the capacitor stack to an outside electrical component, such as implantable medical device circuitry ([0147]).

In regards to claim 2, modified Druding '107 further discloses a second sintered anode (Druding '107: 24 - FIG. 2; Column 5, Line 57) disposed in the capacitor case (described in Column 4, Lines 21-22), the second sintered anode having a shape including a plurality of voids (32 and void outward from surface opposing lower leftward surface of 18) shaped and positioned to receive the peaks on the second side (side opposite to lower leftward side of cathode 40 as seen in FIG. 2) of the sintered cathode (seen in FIG. 2).

In regards to claim 3, modified Druding '107 further discloses wherein an assembled shape of the capacitor is a rectangular box shape (described in Druding '107: Column 5, Line 44).

In regards to claim 4, modified Druding '107 further discloses that the capacitor case may have a triangular shape (Druding '107: Column 5, Lines 43-45). While Druding '107 fails to explicitly disclose wherein the plurality of voids include a triangular profile and the peaks of the sintered cathode include a triangular profile, this limitation is considered obvious in view of Druding '107 because FIGs. 1 & 2 disclose the plurality of voids and the peaks of the sintered cathode formed to match the shape of the capacitor case.

In regards to claim 5, modified Druding '107 further discloses wherein the separator includes a dielectric polymer directly applied to an outer surface of the sintered cathode (described in Druding '107: Column 7, Lines 13-16 & 27-34).

In regards to claim 7, modified Druding '107 further discloses wherein the sintered cathode includes a capacitance coating on an outer surface (described in O’Phelan ‘961: [0150] and [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the sintered cathode includes a capacitance coating on an outer surface, as taught by O’Phelan ‘961, in order to have a higher capacitance per unit area than traditional capacitor cathodes.

In regards to claim 8, modified Druding '107 further discloses the capacitance coating includes a titanium coating, a ruthenium coating, or a hafnium coating (described in O’Phelan ‘961: [0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the capacitance coating includes a titanium coating, a ruthenium coating, or a hafnium coating, as taught by O’Phelan ‘961, in order to have a higher capacitance per unit area than traditional capacitor cathodes.

In regards to claim 10, Druding '107 discloses a method of forming a capacitor, comprising: sintering cathode material (40 - FIG. 2; Column 2, Line 51 & Column 9, Lines 9-10) into a serpentine shape defining peaks on both a first side and a second side of the sintered cathode (seen in FIG. 2 and described in Column 6, Lines 61-63, noting 44 & 46 are peaks on both sides of the cathode); 
sintering anode material (20 - FIG. 2; Column 5, Line 57 & Lines 65-67) into a shape including a plurality of voids (30 & void outward from lower leftward surface of 18 as see in FIG. 2; Column 5, line 35) shaped and positioned to receive the peaks on the first side (lower leftward side of cathode 40 as seen in FIG. 2) of the sintered cathode (seen in FIG. 2); 
disposing a separator between the sintered anode and the sintered cathode (described in Column 7, Lines 13-16); 
disposing the sintered anode and sintered cathode into a capacitor case (12 - FIG. 1; Column 5, line 28 & Column 2, Lines 59-60) (seen in FIG. 1); and 
providing a conductor (26 & 38 - FIG. 2; Column 5, Line 58 & Column 6, Line 50) coupled to the sintered anode (seen in FIGs. 1 & 2), the conductor sealingly extending through the capacitor case to a terminal disposed on an exterior of the capacitor case (seen in FIGs. 1 & 2). Druding '107 fails to explicitly disclose providing a second terminal disposed on the exterior of the capacitor case and in electrical communication with the sintered cathode, with the terminal and the second terminal electrically isolated from one another.
O’Phelan ‘961 discloses providing a second terminal (104 – FIG. 1; [0147]) disposed on the exterior of the capacitor case (101 – FIG. 1; [0146]) and in electrical communication with the cathode (described in [0150]), with the terminal (103 – FIG. 1; [0147]) and the second terminal electrically isolated from one another (described in [0147]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that a second terminal is disposed on the exterior of the capacitor case and in electrical communication with the sintered cathode, with the terminal and the second terminal electrically isolated from one another, as taught by O’Phelan ‘961, in order to connect the capacitor stack to an outside electrical component, such as implantable medical device circuitry ([0147]).

In regards to claim 11, modified Druding '107 further discloses sintering a second sintered anode (Druding '107: 24 - FIG. 2; Column 5, Line 57) into a shape including a plurality of voids (32 and void outward from surface opposing lower leftward surface of 18) shaped and positioned to receive the peaks on the second side (side opposite to lower leftward side of cathode 40 as seen in FIG. 2) of the sintered cathode (seen in FIG. 2).

In regards to claim 12, modified Druding '107 further discloses wherein an assembled shape of the capacitor is a rectangular box shape (described in Druding '107: Column 5, Line 44).

In regards to claim 13, modified Druding '107 further discloses wherein the separator includes a dielectric polymer directly applied to an outer surface of the sintered cathode (described in Druding '107: Column 7, Lines 13-16 & 27-34).

In regards to claim 15, modified Druding '107 further discloses wherein the sintered cathode includes a capacitance coating on an outer surface (described in O’Phelan ‘961: [0150] and [0151]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the sintered cathode includes a capacitance coating on an outer surface, as taught by O’Phelan ‘961, in order to have a higher capacitance per unit area than traditional capacitor cathodes.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Druding ‘107 in view of O’Phelan ‘961 as applied to claims 1 and 10 above, and further in view of Kucherovsky et al (US 6379835 and hereinafter Kucherovsky ‘835).
In regards to claim 6, modified Druding '107 further discloses the separator being directly applied to a surface of the sintered cathode (described in Druding ‘107: Column 7, Lines 13-16). Druding '107 as modified by O’Phelan ‘961fails to explicitly disclose wherein the separator includes a microsphere coating applied to a surface of the sintered cathode.
Kucherovsky '836 discloses wherein the separator (40 - FIG. 1; Column 3, Lines 25-27) includes a microsphere coating (described in Column 6, Lines 28-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the separator includes a microsphere coating, as taught by Kucherovsky '835, in order to provide consistent separation resulting in a consistent distance between electrodes (Column 6, Lines 24-37).

In regards to claim 14, modified Druding '107 further discloses the separator being directly applied to a surface of the sintered cathode (described in Druding '107: Column 7, Lines 13-16). Druding '107 as modified by O’Phelan ‘961 fails to explicitly disclose wherein the separator includes a microsphere coating applied to a surface of the sintered cathode.
Kucherovsky '836 discloses wherein the separator (40 - FIG. 1; Column 3, Lines 25-27) includes a microsphere coating (described in Column 6, Lines 28-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the separator includes a microsphere coating, as taught by Kucherovsky '835, in order to provide consistent separation resulting in a consistent distance between electrodes (Column 6, Lines 24-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Druding ‘107 in view of O’Phelan ‘961 as applied to claim 1 above, and further in view of Sherwood (US 20130041420 and hereinafter Sherwood ‘420).
In regards to claim 9, Druding '107 as modified by O’Phelan ‘961 fails to explicitly disclose wherein the sintered anode and the sintered cathode comprise standalone slugs that includes a sintered portion, with the sintered portion being monolithic.
Sherwood '420 discloses wherein the sintered anode and the sintered cathode comprise standalone slugs that includes a sintered portion, with the sintered portion being monolithic (described in [0072] & [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus of Druding '107 such that the sintered anode and the sintered cathode comprise standalone slugs that includes a sintered portion, with the sintered portion being monolithic, as taught by Sherwood '420, in order to produce capacitors that are lighter and more compact ([0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11075387 – FIGs. 1 & 6B
US9978528 – FIG. 2
US20160322648 – [0141]
US20070242418 – FIG. 1
JP2008258222 – FIG. 3
JP2007243203 – pages 30-32
US6850405 – FIGs. 2-4
US6226173 – Column 1, Lines 47-57

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848        

/David M Sinclair/Primary Examiner, Art Unit 2848